DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 23 May 2022.
Claims 1, 3-16 and 18-32 are presented for examination.
Claims 1, 3-6, 16, 18-21 and 29-30 are amended.
Claims 2 and 17 are canceled.
Claims 31 and 32 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 15-16, 19-24 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

See Figure 2 and paragraph 38
[0038] In some aspects, UE 120 may include means for determining a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules, or a set of primary cell reference signal selection rules; means for monitoring the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals; means for detecting, based at least in part on monitoring the set of beam failure detection reference signals, a beam failure for a secondary cell of the set of secondary cells, and/or the like.  In some aspects, such means may include one or more components of UE 120 described in connection with FIG. 2, such as controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-6, 16, 18, 20-21 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (EP 3606214 A1), hereinafter Takahashi, in view of Shi et al (US 2020/0322035 A1), hereinafter Shi.

Regarding Claim 1, Takahashi discloses a method of wireless communication performed by a user equipment (UE) (see Figure 1 and page 3, paragraph 13; a method of wireless communication/(radio communication system) performed by a user equipment/UE), comprising: 
 selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one signaling received from a base station (see page 11, paragraphs 86-88 and 90; selecting/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3); 
monitoring the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; monitoring/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and
detecting (see Figure 9 and page 13, paragraph 115 and 122; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 11, paragraphs 90-91 and page 13, paragraph 115; a beam failure/(beam pair link failure) for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Although Takahashi discloses a method of wireless communication performed by a user equipment (UE) as set forth above,
Takahashi does not explicitly disclose selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on “a maximum quantity of beam failure detection reference signals for the set of secondary cells, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity”.
However, Shi discloses a method of wireless communication performed by a user equipment (UE), comprising: 
selecting a set of beam failure detection reference signals to monitor based at least in part on a maximum quantity of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; selecting/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) a set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) to monitor/monitor based at least in part on a maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams), wherein the maximum quantity of beam failure detection reference signals is based on at least one of a signaling received from a network entity (see page 5, paragraph 67; wherein the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) is based on at least one of a  signaling/(BFRR MAC CE) received/provide from a network entity/BS 504); 
monitoring the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; monitoring/monitors the set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) based at least in part on selecting/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams) ; and 
detecting (see page 4, paragraph 57, line 3; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; based at least in part on monitoring/monitors the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams), a beam failure for a secondary cell of the set of secondary cells (see page 4, paragraph 57, lines 1-3 and page 8, paragraphs 106-107; a beam failure/(beam failure event) for a secondary cell/Scell of the set of secondary cells/SCells).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on “a maximum quantity of beam failure detection reference signals for the set of secondary cells, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 3, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “wherein the maximum quantity of beam failure detection reference signals is determined based at least in part on one of: a per network basis, a per secondary cell group basis, or -2-PATENTa per secondary cell basis”.
However, Shi discloses the method, 
wherein the maximum quantity of beam failure detection reference signals is determined based at least in part on one of: 
a per network basis (see Figure 5, step S4 and page 5, paragraphs 65-67; wherein the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) is determined/provide based at least in part on one of: 
a per network basis/BS 504 of Figure 5)-2-PATENT.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the maximum quantity of beam failure detection reference signals is determined based at least in part on one of: a per network basis, a per secondary cell group basis, or -2-PATENTa per secondary cell basis” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 5, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “further comprising: receiving, via the signaling, information identifying the maximum quantity of beam failure detection reference signals”.
However, Shi discloses the method, further comprising:
receiving (see Figure 5 and page 5, paragraph 67; receiving/BS 504 provides qualified beams), via the signaling (see Figure 5 and page 5, paragraph 67; via the signaling/qualified beams are provided by the BS 504), information identifying the maximum quantity of beam failure detection reference signals (see Figure 5 and page 5, paragraphs 65-67; information/(BS 504 provides the maximum number of allowed qualified beams) identifying the maximum/maximum quantity/number of beam failure detection reference signals/PDCCH on the qualified candidate beams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising: receiving, via the signaling, information identifying the maximum quantity of beam failure detection reference signals” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 6, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly disclose “further comprising: determining the maximum quantity of beam failure detection reference signals based at least in part on the cell configuration”.
However, Shi discloses the method, further comprising:
determining the maximum quantity of beam failure detection reference signals based at least in part on the cell configuration (see page 5, paragraph 67; determining the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) based at least in part on the cell configuration/quality above a threshold provided by the BS 504).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising: determining the maximum quantity of beam failure detection reference signals based at least in part on the cell configuration” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 16, Takahashi discloses a user equipment (UE) for wireless communication (see Figures 1 and 12 and page 3, paragraph 13 and page 16, paragraph 164; a user equipment (UE)/(terminal apparatus 1) for wireless communication/radio communication system), comprising: 
a memory (see Figure 12 and page 17, paragraph 164; a memory/medium access control layer processing unit 15); and 
one or more processors (see Figure 12 and page 17, paragraph 164; one or more processors/higher layer processing unit 14) operatively coupled to the memory (see Figure 12 and page 17, paragraph 164; coupled to the memory/medium access control layer processing unit 15), the memory and the one or more processors (see Figure 12 and page 17, paragraph 164; the memory/(medium access control layer processing unit 15) and the one or more processors/higher layer processing unit 14) configured to: 
select a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of signaling received from a base station (see page 11, paragraphs 86-88 and 90; select/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3);
monitor the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; monitor/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and 
detect (see Figure 9 and page 13, paragraph 115 and 122; detect/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 11, paragraphs 90-91 and page 13, paragraph 115; a beam failure/beam pair link failure for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Although Takahashi discloses a user equipment (UE) for wireless communication as set forth above,
Takahashi does not explicitly disclose select a set of beam failure detection reference signals to monitor based at least in part on “a maximum quantity of beam failure detection reference signals, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity”.
However, Shi discloses a user equipment (UE) for wireless communication (see Figure 2 and page 3, paragraph 36; a user equipment (UE)/(wireless communication device) for wireless communication/wireless communication), comprising: 
a memory (see Figure 2 and page 3, paragraph 36, line 6; a memory/memory 204); and 
one or more processors coupled to the memory (see Figure 2 and page 3, paragraph 36, lines 56 and paragraph 37; one or more processors/(logic circuitry 202) coupled to the memory/memory 204), the one or more processors (see Figure 2 and page 3, paragraph 36, lines 56 and paragraph 37; the one or more processors/logic circuitry 202) configured to: 
select a set of beam failure detection reference signals to monitor based at least in part on a maximum quantity of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; select/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) a set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) to monitor/monitor based at least in part on a maximum/maximum quantity/number of beam failure detection reference signals/PDCCH on the qualified candidate beams), wherein the maximum quantity of beam -6-PATENTAttorney Docket No. 0097-1025/195312failure detection reference signals is based on at least one of a signaling received from a network entity  (see page 5, paragraph 67; wherein the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) is based on at least one of a signaling/(BFRR MAC CE) received/provide from a network entity/BS 504);
monitor the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; monitor/monitors the set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) based at least in part on selecting/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams); and 
detect (see page 4, paragraph 57, line 3; detect/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; based at least in part on monitoring/monitors the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams), a beam failure (see page 4, paragraph 57, lines 1-3 and page 8, paragraphs 106-107; a beam failure/beam failure event).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include select a set of beam failure detection reference signals to monitor based at least in part on “a maximum quantity of beam failure detection reference signals, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 18, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the maximum quantity of beam failure detection reference signals is determined based at least in part on one of: a per network basis, a per secondary cell group basis, or -2-PATENTa per secondary cell basis”.
However, Shi discloses the UE, 
wherein the maximum quantity of beam failure detection reference signals is determined based at least in part on one of: 
a per network basis (see Figure 5, step S4 and page 5, paragraphs 65-67; wherein the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) is determined/provide based at least in part on one of: 
a per network basis/BS 504 of Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the maximum quantity of beam failure detection reference signals is determined based at least in part on one of: a per network basis, a per secondary cell group basis, or -2-PATENTa per secondary cell basis” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 20, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the one or more processors are further configured to:  Attorney Docket No. 0097-1025/195312receive, via the signaling, information identifying the maximum quantity of beam failure detection reference signals”.
However, Shi discloses the UE, wherein the one or more processors are further configured to: -7-PATENT U.S. Patent Application No. 16/948,237 Attorney Docket No. 0097-1025/195312 
receive (see Figure 5 and page 5, paragraph 67; receive/BS 504 provides qualified beams), via the signaling (see Figure 5 and page 5, paragraph 67; via the signaling/qualified beams are provided by the BS 504), information identifying the maximum quantity of beam failure detection reference signals (see Figure 5 and page 5, paragraphs 65-67; information/(BS 504 provides the maximum number of allowed qualified beams) identifying the maximum/maximum quantity/number of beam failure detection reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors are further configured to:  Attorney Docket No. 0097-1025/195312receive, via the signaling, information identifying the maximum quantity of beam failure detection reference signals” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 21, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly disclose “wherein the one or more processors are further configured to: determine the maximum quantity of beam failure detection reference signals based at least in part on the cell configuration”.
However, Shi discloses the UE, wherein the one or more processors are further configured to: 
determine the maximum quantity of beam failure detection reference signals based at least in part on the cell configuration (see page 5, paragraph 67; determine the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) based at least in part on the cell configuration/quality above a threshold provided by the BS 504).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors are further configured to: determine the maximum quantity of beam failure detection reference signals based at least in part on the cell configuration” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 29, Takahashi discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (see Figure 1 and page 3, paragraph 13 and page 19, paragraph 182-183 a non-transitory/transitorily computer-readable/computer-readable medium/(recording medium) storing/stored a set of instructions/program for wireless communication/radio communication system), the set of instructions (page 19, paragraph 182; the set of instructions/program) comprising: 
one or more instructions that (see page 19, paragraph 182; one/a or more instructions/program), when executed by one or more processors of a user equipment (UE) (see page 19, paragraph 182; when executed/execution by one or more processors/CPU of a user equipment/UE), cause the UE to: 
select a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a signaling received from a base station (see page 11, paragraphs 86-88 and 90; select/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3);
monitor the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; monitor/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and - 10 -PATENT U.S. Patent Application No. 16/948,237 Attorney Docket No. 0097-1025/195312 
detect (see Figure 9 and page 13, paragraph 115 and 122; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 13, paragraph 115; a beam failure/(beam pair link failure) for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Although Takahashi discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication as set forth above,
Takahashi does not explicitly disclose select a set of beam failure detection reference signals to monitor based at least in part on “a maximum quantity of beam failure detection reference signals, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity”.
However, Shi discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (see page 3, paragraph 36, lines 11-14; a non-transitory/non-transitory computer-readable/computer-readable medium/medium storing/stored a set of instructions/instructions for/for wireless communication/carrying one or more method), the set of instructions (see page 3, paragraph 36, lines 11-14; the set of instructions/instructions) comprising: 
one or more instructions that (see page 3, paragraph 36, lines 11-14; one or more instructions/instructions that), when executed by one or more processors of a user equipment (UE) (see page 3, paragraph 36, lines 1-5 and 11-14; when executed/executable by one or more processors/(logic circuitry 202) of a user equipment (UE)/wireless communication device), cause the UE to: 
select a set of beam failure detection reference signals to monitor based at least in part on a maximum quantity of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; select/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) a set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) to monitor/monitor based at least in part on a maximum/maximum quantity/number of beam failure detection reference signals/PDCCH on the qualified candidate beams), wherein the maximum quantity of beam -6-PATENTAttorney Docket No. 0097-1025/195312failure detection reference signals is based on at least one of a signaling received from a network entity  (see page 5, paragraph 67; wherein the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) is based on at least one of a signaling/(BFRR MAC CE) received/provide from a network entity/BS 504);
monitor the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; monitor/monitors the set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) based at least in part on selecting/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams); and 
detect (see page 4, paragraph 57, line 3; detect/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; based at least in part on monitoring/monitors the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams), a beam failure (see page 4, paragraph 57, lines 1-3 and page 8, paragraphs 106-107; a beam failure/beam failure event).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include select a set of beam failure detection reference signals to monitor based at least in part on “a maximum quantity of beam failure detection reference signals, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).
Regarding Claim 30, Takahashi discloses an apparatus for wireless communication (see Figures 1 and 12 and page 3, paragraph 13 and page 16, paragraph 164; an apparatus/(terminal apparatus 1) for wireless communication/radio communication system), comprising: 
means for selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of signaling received from a base station (see page 11, paragraphs 86-88 and 90; means for selecting/(activate one or more search spaces to monitor) a set/(one or more) of beam failure detection reference signals/NR-PDCCH to monitor/monitor for a set/(one or more) of secondary/secondary cells/cell based at least in part on at least one of a signaling/(RRC message including an index indicating a parameter configuring one or more search space candidates) received/receive from a base station/base station apparatus 3); 
means for monitoring the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see page 11, paragraphs 86-88 and 90; means for monitoring/monitor the set/(one or more) of beam failure detection reference signals/NR-PDCCH based at least in part on selecting/(activate one or more search spaces to monitor) the set/(one or more) of beam failure detection reference signals/NR-PDCCH); and 
means for detecting (see Figure 9 and page 13, paragraph 115 and 122; means for detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 9 and page 14, paragraph 122; based at least in part on monitoring/monitors the set of beam failure detection reference signals/NR-PDCCH), a beam failure for a secondary cell of the set of secondary cells (see page 13, paragraph 115; a beam failure/(beam pair link failure) for a secondary/secondary cell/cell of the set/pair of secondary/secondary cells/cells).
Although Takahashi discloses an apparatus for wireless communication as set forth above,
Takahashi does not explicitly disclose means for selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on “a maximum quantity of beam failure detection reference signals for the set of secondary cells, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity”.
However, Shi discloses an apparatus for wireless communication, comprising:
means for selecting a set of beam failure detection reference signals to monitor based at least in part on a maximum quantity of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; means for selecting/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) a set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) to monitor/monitor based at least in part on a maximum/maximum quantity/number of beam failure detection reference signals/PDCCH on the qualified candidate beams), wherein the maximum quantity of beam failure detection reference signals is based on at least one of a signaling received from a network entity (see page 5, paragraph 67; wherein the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) is based on signaling/(BFRR MAC CE) received/provide from a network entity/BS 504); 
means for monitoring the set of beam failure detection reference signals based at least in part on selecting the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; means for monitoring/monitors the set/beams of beam failure detection reference signals/(PDCCH on the qualified candidate beams) based at least in part on selecting/(included in the BFRR MAC CE and the UE monitors these qualified candidate beams) the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams) ; and 
means for detecting (see page 4, paragraph 57, line 3; means for detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 5, step S4 and page 5, paragraphs 65-67; based at least in part on monitoring/monitors the set/beams of beam failure detection reference signals/PDCCH on the qualified candidate beams), a beam failure for a secondary cell of the set of secondary cells (see page 4, paragraph 57, lines 1-3 and page 8, paragraphs 106-107; a beam failure/(beam failure event) for a secondary cell/Scell of the set of secondary cells/SCells).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include means for selecting a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on “a maximum quantity of beam failure detection reference signals for the set of secondary cells, wherein the maximum quantity of beam failure detection reference signals is based on at least one of a cell configuration stored by the UE or signaling received from a network entity” as taught by Shi in the system of Takahashi to provide methods and a wireless communication device for carrying out beam failure recovery (see page 1, paragraph 1, lines 2-4 of Shi).

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shi, and further in view of Deogun et al (WO 2019/027294), hereinafter Deogun.

Regarding Claim 4, Although Takahashi discloses the method as set forth above,
Takahashi does not explicitly discloses “reporting the maximum quantity of beam failure detection reference signals to the network entity via a UE capability message”.
However, Shi discloses the method, further comprising: 
reporting the maximum quantity of beam failure detection reference signals to the network entity (see Figure 5, steps S3-S4 and page 5, paragraphs 65-67; reporting/reported the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) to the network entity/BS 504).
Although the combination of Takahashi and Shi discloses reporting the maximum quantity of beam failure detection reference signals to the network entity as set forth above,
The combination of Takahashi and Shi does not explicitly disclose reporting the maximum quantity of beam failure detection reference signals to the network entity “via a UE capability message”.
However, Deogun discloses the method, further comprising: 
reporting the quantity of signals to the network entity via a UE capability message (see Figure 12 and page 18, paragraphs 146-167; reporting/indicates the quantity/number of signals/beams to the network entity/base station via a UE/UE capability/capability message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include reporting the maximum quantity of beam failure detection reference signals to the network entity “via a UE capability message” as taught by Deogun in the combined system of Takahashi and Shi to provide improved reliability and mobility performance of high frequency deployment (see page 1, paragraph 4, lines 3-4 of Deogun).
Regarding Claim 19, Although Takahashi discloses the UE as set forth above,
Takahashi does not explicitly discloses “wherein the one or more processors are further configured to: report the maximum quantity of beam failure detection reference signals to the network entity via a UE capability message”.
However, Shi discloses the UE, wherein the one or more processors are further configured to:
report the maximum quantity of beam failure detection reference signals to the network entity (see Figure 5, steps S3-S4 and page 5, paragraphs 65-67; report/reported the maximum/maximum quantity/number of beam failure detection reference signals/(PDCCH on the qualified candidate beams) to the network entity/BS 504).
Although the combination of Takahashi and Shi discloses wherein the one or more processors are further configured to: report the maximum quantity of beam failure detection reference signals to the network entity as set forth above,
The combination of Takahashi and Shi does not explicitly disclose wherein the one or more processors are further configured to: report the maximum quantity of beam failure detection reference signals to the network entity “via a UE capability message”.
However, Deogun discloses the UE, wherein the one or more processors are further configured to:
report the quantity of signals to the network entity via a UE capability message (see Figure 12 and page 18, paragraphs 146-167; report/indicates the quantity/number of signals/beams to the network entity/(base station) via a UE/UE capability/capability message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more processors are further configured to: report the maximum quantity of beam failure detection reference signals to the network entity “via a UE capability message” as taught by Deogun in the combined system of Takahashi and Shi to provide improved reliability and mobility performance of high frequency deployment (see page 1, paragraph 4, lines 3-4 of Deogun).

Claim(s) 7-9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shi and further in view of Cheng et al (US 2019/0274098 A1), hereinafter Cheng.

Regarding Claim 7, Although the combination of Takahashi and Shi discloses the method as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band”.
However, Cheng discloses the method, wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams (see page 4, paragraph 56; wherein the set of secondary cells is a secondary cell/SCells group with a quasi-co-location/QSL relationship defining one or more shared beams/configured reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band” as taught by Cheng in the combined system of Takahashi and Shi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 8, Although the combination of Takahashi and Shi discloses the method as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is configured for the UE” or “selecting the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE”.
However, Cheng discloses the method, wherein selecting the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein selecting the set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determining that the cell configuration is configured for the UE (see Figure 6, step 662 and page 7, paragraph 89, lines 4-15; determining that the cell configuration/DCI is configured for the UE/UE); and 
selecting the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; selecting the set of beam failure detection/BFR reference/reference signals/signals using the cell configuration/DCI based/based at least in part on determining that the cell configuration/DCI is configured for the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is configured for the UE” or “selecting the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE” as taught by Cheng in the combined system of Takahashi and Shi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 9, Although the combination of Takahashi and Shi discloses the method as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is not configured for the UE” or “selecting the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE”.
However, Cheng discloses the method, wherein determining the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein determining a set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determining that the cell configuration is not configured for the UE (see Figure 1 and page 5, paragraph 62; determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102); and 
determining the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE (see Figure 1 and page 4, paragraph 58 and page 5, paragraph 62; determining the set of beam failure detection/BFR reference/reference signals/signals using the set of secondary cell reference signal selection rules/rules based at least in part on determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein selecting the set of beam failure detection reference signals comprises: determining that the cell configuration is not configured for the UE” or “selecting the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE” as taught by Cheng in the combined system of Takahashi and Shi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 22, Although the combination of Takahashi and Shi discloses the UE as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band”.
However, Cheng discloses the UE, wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams (see page 4, paragraph 56; wherein the set of secondary cells is a secondary cell/SCells group with a quasi-co-location/QSL relationship defining one or more shared beams/configured reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams or a shared frequency band” as taught by Cheng in the combined system of Takahashi and Shi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 23, Although the combination of Takahashi and Shi discloses the UE as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein the one or more processors, to select the set of beam failure detection reference signals are configured to: determine that the cell configuration is configured for the UE” or “select the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE”.
However, Cheng discloses the UE, wherein the one or more processors (see paragraph 17; wherein the one/(at least one) or more processors/processor), to select the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein to select the set of beam failure detection/BFR reference/reference signals/signals) are configured to: 
determine that the cell configuration is configured for the UE (see Figure 6, step 662 and page 7, paragraph 89, lines 4-15; determine that the cell configuration/DCI is configured for the UE/UE); and 
determine the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determine the set of beam failure detection/BFR reference/reference signals/signals using the cell configuration/DCI based/based at least in part on determining that the cell configuration/DCI is configured for the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors, to select the set of beam failure detection reference signals are configured to: determine that the cell configuration is configured for the UE” or “select the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE” as taught by Cheng in the combined system of Takahashi and Shi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).
Regarding Claim 24, Although the combination of Takahashi and Shi discloses the UE as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein the one or more processors, to select the set of beam failure detection reference signals, are configured to: determine that the cell configuration is not configured for the UE” or “select the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE”.
However, Cheng discloses the UE, wherein the one or more processors (see paragraph 17; wherein the one/(at least one) or more processors/processor), to select the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; to select the set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determine that the cell configuration is not configured for the UE (see Figure 1 and page 5, paragraph 62; determine that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102); and 
select the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE (see Figure 1 and page 4, paragraph 58 and page 5, paragraph 62; select the set of beam failure detection/BFR reference/reference signals/signals using the set of secondary cell reference signal selection rules/rules based at least in part on determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more processors, to select the set of beam failure detection reference signals, are configured to: determine that the cell configuration is not configured for the UE” or “select the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE” as taught by Cheng in the combined system of Takahashi and Shi to provide beam failure management to enable a UE to select one or more of the SCells to recover from beam failure (see page 1, paragraph 3, lines 19-21 of Cheng).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shi and further in view of Kang et al (US 2020/0274606 A1), hereinafter Kang.

Regarding Claim 15, Although the combination of Takahashi and Shi discloses the selecting the set of beam failure detection reference signals as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “selecting the set of beam failure detection reference signals based at least in part on the set of primary cell reference signal selection rules, and wherein the set of primary cell reference signal selection rules includes a rule relating to at least one of: a reference signal periodicity, or a control resource set identifier”.
However, Kang discloses the method, wherein selecting the set of beam failure detection reference signals comprises: 
selecting the set of beam failure detection reference signals based at least in part on the set of primary cell reference signal selection rules (see paragraph 654; selecting/selected the set of beam failure detection reference signals/BFR based at least in part on the set of primary cell reference signal selection rules/priority rules), and 
wherein the set of primary cell reference signal selection rules includes a rule (see paragraph 654; wherein the set of primary cell reference signal selection rules/(priority rules) includes a rule/rules) relating to at least one of: 
a control resource set identifier (see paragraph 654; a control resource set identifier/beam ID).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “selecting the set of beam failure detection reference signals based at least in part on the set of primary cell reference signal selection rules, and wherein the set of primary cell reference signal selection rules includes a rule relating to at least one of: a reference signal periodicity, or a control resource set identifier” as taught by Kang in the combined system of Takahashi and Shi to solve ambiguity for a new beam (see page 1, paragraph 19, lines 1-2 of Kang).

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Shi and further in view of Jiang et al (EP 3 579 479 A1), hereinafter Jiang.

Regarding Claim 31, Although the combination of Takahashi and Shi discloses the method as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein the maximum quantity of beam failure detection reference signals is based at least in part on a capability of the UE”.
However, Jiang discloses the method, wherein the maximum quantity of beam failure detection reference signals is based at least in part on a capability of the UE (see page 9, paragraph 77; wherein the maximum/maximum quantity/value of beam failure detection reference signals/(NR-PDCCH) is based at least in part on a capability/capability of the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the maximum quantity of beam failure detection reference signals is based at least in part on a capability of the UE” as taught by Jiang in the combined system of Takahashi and Shi to provide more advanced mobile communication systems (see page 2, paragraph 2, lines 4-5 of Jiang).
Regarding Claim 32, Although the combination of Takahashi and Shi discloses the UE as set forth above,
The combination of Takahashi and Shi does not explicitly disclose “wherein the maximum quantity of beam failure detection reference signals is based at least in part on a capability of the UE”.
However, Jiang discloses the UE, wherein the maximum quantity of beam failure detection reference signals is based at least in part on a capability of the UE (see page 9, paragraph 77; wherein the maximum/maximum quantity/value of beam failure detection reference signals/(NR-PDCCH) is based at least in part on a capability/capability of the UE/UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the maximum quantity of beam failure detection reference signals is based at least in part on a capability of the UE” as taught by Jiang in the combined system of Takahashi and Shi to provide more advanced mobile communication systems (see page 2, paragraph 2, lines 4-5 of Jiang).

Allowable Subject Matter
Claims 10-14 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng et al (US 2018/0219606 A1) discloses Beam Management of Downlink Data Channel And Downlink Control Channel for 5G Next Radio Systems.  Specifically, see paragraphs 245-247.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469